United States Court of Appeals
                        For the First Circuit

No. 15-1372

                            SCOTT MATALON,

                         Plaintiff, Appellee,

                                  v.

                 JOSEPH HYNNES and MARY ANN O'NEILL,

                       Defendants, Appellants,

                           CITY OF BOSTON,

                              Defendant.


          APPEAL FROM THE UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF MASSACHUSETTS

              [Hon. Leo T. Sorokin, U.S. District Judge]


                                Before

                         Howard, Chief Judge,
                   Selya and Stahl, Circuit Judges.


     Nicole M. O'Connor, Assistant Corporation Counsel, City of
Boston Law Department, with whom Eugene L. O'Flaherty, Corporation
Counsel, and Katherine N. Galle, Assistant Corporation Counsel,
were on brief, for appellants.
     Robert S. Sinsheimer, with whom Wesley B. Stoker and
Sinsheimer & Associates were on brief, for appellee.



                          November 18, 2015
            SELYA, Circuit Judge.           This case requires us to inspect

the    topography    of   the    seldom-used       exception         to   the    Fourth

Amendment's warrant requirement for warrantless searches by police

officers exercising community caretaking functions.                          The case

arises in the context of a warrantless entry by the appellants

(Boston    police    officers)       into    a    dwelling      in     the      Brighton

neighborhood of Boston, Massachusetts.              The police lacked probable

cause; the jury found that their intrusion into the dwelling was

not justified either by exigent circumstances or by any other

constitutionally acceptable rationale; and an award of damages

against the officer who had spearheaded the entry into the house

ensued.

            The    affected     appellant,       relying   on    the      doctrine    of

qualified immunity and the community caretaking exception, invites

us to set aside this verdict.               After careful consideration, we

decline her invitation.         We also reject the appellants' contention

that the district court's award of attorneys' fees is infirm

because the court failed to distinguish between "core" and "non-

core"     work    performed     by    the     prevailing        party's         lawyers.

Accordingly, we affirm the judgment below.

I.    BACKGROUND

            On September 29, 2010, the Boston police received a

report of a robbery from Felix Augusto-Perez, the manager of a

restaurant located at 48 Harvard Avenue.                   Officer Elvin Aviles


                                      - 2 -
responded, and Augusto-Perez recounted that he had discovered a

black male removing money from a safe in the basement of the

restaurant. Augusto-Perez told Aviles that he had chased the thief

out of the back door of the restaurant and along Farrington Avenue

(which runs perpendicular to Harvard Avenue).        The robber turned

left on Highgate Street (which runs roughly parallel to Harvard

Avenue) and then turned right, running into the back yard of a

house at 14 Farrington Avenue.      Aviles radioed to other officers

that the suspect was last seen in the area of Farrington Avenue

and Highgate Street.

            The appellants — Sergeant Mary Ann O'Neill and Officer

Joseph Hynnes — were among the officers who responded.           Hynnes

testified    that   when   he   arrived   at   Farrington   Avenue,   an

unidentified witness reported seeing a black male running down a

walkway between 14 Farrington Avenue and 16 Farrington Avenue.

After receiving this information, Hynnes and his partner proceeded

down the walkway between the houses.      They encountered O'Neill.

            Though O'Neill's recollection at trial was hazy, she

recalled "a victim" pointing in the direction of 16 Farrington

Avenue and Hynnes telling her about what he had learned.        O'Neill

then mounted the porch of the dwelling at 16 Farrington Avenue

(which faced the walkway).      Looking through a glass pane on the

closed exterior door, she could see two open doors, the first

leading into the main living area and the second apparently leading


                                  - 3 -
into the cellar.    O'Neill tried the knob of the exterior door and

found it unlocked.    She then rang the bell, knocked on the door,

and called into the house, all to no avail.     Hynnes told O'Neill

that he thought that he heard footsteps emanating from the second

floor of the dwelling.1

            O'Neill called for a canine unit.   After a wait of at

least ten minutes, the canine unit arrived and a search of the

residence ensued. The only person inside was the owner, plaintiff-

appellee Scott Matalon, who had been sleeping in an upstairs

bedroom.     Displeased by the intrusion, the plaintiff had words

with the officers and was eventually arrested by Hynnes.

            After the plaintiff's acquittal on criminal charges

resulting from his arrest, he invoked 42 U.S.C. § 1983 and sued

O'Neill, Hynnes, and the City of Boston in the federal district

court.     As relevant here, he charged O'Neill with violating his




     1A few of the facts recounted to this point — the unidentified
witness's statements to Hynnes, O'Neill's claim that efforts were
made to announce the presence of officers before entering the
dwelling, and Hynnes's statement that he had heard footsteps —
were disputed at trial. The district court held that these facts
were not part of the factual mosaic to be considered in ruling on
O'Neill's motion for judgment as a matter of law. See Matalon v.
O'Neill (Matalon I), No. 13-10001, 2015 WL 1137808, at *2 nn.2-3
(D. Mass. Mar. 13, 2015). That ruling was correct. See, e.g.,
Iacobucci v. Boulter, 193 F.3d 14, 23 (1st Cir. 1999) (explaining
that when reviewing a claim of qualified immunity post-trial, the
evidence must be construed in the light most favorable to the
jury's verdict). Nevertheless, we include them here, as they do
not affect the result of the qualified immunity analysis.


                                - 4 -
civil rights through an unreasonable search and charged Hynnes

with violating his civil rights through the use of excessive force.

Following a four-day trial, the jury found for the plaintiff on

both of these claims and awarded him $50,000 in damages.2

           At the close of all the evidence, O'Neill moved for

judgment as a matter of law based on qualified immunity and the

community caretaking exception to the Fourth Amendment's warrant

requirement.     The court reserved decision and O'Neill renewed the

motion post-verdict.     She also moved for a new trial, positing

instructional error.       The district court denied both of her

motions.   See Matalon v. O'Neill (Matalon I), No. 13-10001, 2015

WL 1137808, at *8 (D. Mass. Mar. 13, 2015).

           Having prevailed, the plaintiff moved for attorneys'

fees and costs.      See 42 U.S.C. § 1988(b).        The district court

granted the motion, awarding the plaintiff the sum of $134,642.35.

See Matalon v. O'Neill (Matalon II), No. 13-10001, 2015 WL 1206343

(D. Mass. Mar. 17, 2015).      This timely appeal ensued.

II.   ANALYSIS

           O'Neill   attacks   the   denial   of   both   her   motion   for

judgment as a matter of law and her motion for a new trial. O'Neill




      2Hynnes has not challenged the excessive force verdict, so
we omit any discussion of the facts peculiar to that claim.


                                  - 5 -
and Hynnes jointly attack the amount of the fee award.              We discuss

these claims of error sequentially.

                    A.    Judgment as a Matter of Law.

           We review the denial of a motion for judgment as a matter

of law de novo, viewing the evidence in the light most hospitable

to the jury's verdict and drawing all reasonable inferences in

favor of that verdict.          See Fresenius Med. Care Holds., Inc. v.

United States, 763 F.3d 64, 67-68 (1st Cir. 2014).            In conducting

this review, we are not bound by the lower court's conclusions of

law but, rather, may affirm on any basis made manifest by the

record.   See Peguero-Moronta v. Santiago, 464 F.3d 29, 34 (1st

Cir. 2006); see also InterGen N.V. v. Grina, 344 F.3d 134, 141

(1st Cir. 2003).

           At its core, qualified immunity is a judge-made doctrine

that   maintains    a    delicate   equilibrium   between    "two    important

interests — the need to hold public officials accountable when

they exercise power irresponsibly and the need to shield officials

from harassment, distraction, and liability when they perform

their duties reasonably."         Pearson v. Callahan, 555 U.S. 223, 231

(2009).    To    that    end,   qualified    immunity   shields     government

officials "from liability for civil damages insofar as their

conduct   does     not    violate   clearly    established    statutory     or

constitutional rights of which a reasonable person would have

known."   Harlow v. Fitzgerald, 457 U.S. 800, 818 (1982).                 This


                                     - 6 -
construct    "gives   government          officials      breathing     room    to   make

reasonable but mistaken judgments about open legal questions,"

Ashcroft    v.   al-Kidd,         131    S.    Ct.    2074,    2085    (2011),      while

simultaneously exposing to liability officials who — from an

objective    standpoint       —    should      have    known   that    their   actions

violated the law, see Pagán v. Calderón, 448 F.3d 16, 31 (1st Cir.

2006).

            Examining     a       claim       of   qualified    immunity      typically

requires a two-step analysis.                  At the first step, an inquiring

court must explore "whether the facts that a plaintiff has alleged

or shown make out a violation of a constitutional right." Pearson,

555 U.S. at 232 (citations omitted). At the second step, the court

must     determine    "whether          the    right    at     issue   was     'clearly

established' at the time of defendant's alleged misconduct."                         Id.

(quoting Saucier v. Katz, 533 U.S. 194, 201 (2001)); see Haley v.

City of Boston, 657 F.3d 39, 47 (1st Cir. 2011).                       The court need

not engage in this two-step pavane sequentially, but may alter the

choreography in the interests of efficiency.                      See Pearson, 555

U.S. at 236; Haley, 657 F.3d at 47.                   This point is salient here,

as O'Neill confines her appeal of the verdict to the question of




                                          - 7 -
whether the governing law was clearly established at the time of

the search.3

             This inquiry demands its own two-part analysis.    First,

we must focus "on the clarity of the law at the time of the alleged

civil rights violation."    Maldonado v. Fontanes, 568 F.3d 263, 269

(1st Cir. 2009). Such an assessment "turns on whether the contours

of the relevant right were clear enough to signal to a reasonable

official that his conduct would infringe that right."        MacDonald

v. Town of Eastham, 745 F.3d 8, 12 (1st Cir. 2014).          Once that

half of the inquiry is complete, we must appraise the facts of the

case to determine "whether a reasonable defendant would have

understood     that   his   conduct      violated   the   plaintiff['s]

constitutional rights."     Maldonado, 568 F.3d at 269.      In making

this appraisal, it is not necessary that the particular factual

scenario has previously been addressed and found unconstitutional:

"officials can still be on notice that their conduct violates

established law even in novel factual circumstances."          Hope v.

Pelzer, 536 U.S. 730, 741 (2002).

             In the case at hand, the background principle of law is

the Fourth Amendment, which shields individuals from "unreasonable

searches and seizures."      U.S. Const. amend. IV.       It is common




    3 The plaintiff asserts that O'Neill has waived her qualified
immunity claim.    Because the claim is easily resolved on the
merits, we have no occasion to test this assertion.


                                 - 8 -
ground that a man's home is his castle and, as such, the home is

shielded by the highest level of Fourth Amendment protection.        See

United States v. Martins, 413 F.3d 139, 146 (1st Cir. 2005).         Thus

the law, at the time of the search, was clearly established that

"[a] warrantless police entry into a residence is presumptively

unreasonable unless it falls within the compass of one of a few

well-delineated exceptions" to the Fourth Amendment's warrant

requirement.   United States v. Romain, 393 F.3d 63, 68 (1st Cir.

2004).

          O'Neill attempts to seek refuge in one of the lesser

known of these exceptions: the community caretaking exception.

This exception has its genesis in the Supreme Court's decision in

Cady v. Dombrowski, 413 U.S. 433 (1973). There, the Court examined

a warrantless search of a car that had been towed following a

traffic accident to secure a gun believed to be in the vehicle.

See id. at 436-37.   The Court held that the search was reasonable

and did not violate the Fourth Amendment as the officers were

engaged in "community caretaking functions."      Id. at 441.

          Since   Cady,   the   community   caretaking   exception    has

evolved into "a catchall for the wide range of responsibilities

that police officers must discharge aside from their criminal

enforcement activities."    United States v. Rodriguez-Morales, 929

F.2d 780, 785 (1st Cir. 1991).     The case law concerning community

caretaking functions most often has involved actions by police


                                 - 9 -
officers with respect to motor vehicles.               See, e.g., Cady, 413

U.S. at 441; Rodriguez-Morales, 929 F.2d at 785.             The doctrine's

applicability has been far less clear in cases involving searches

of the home.     See, e.g., United States v. Tibolt, 72 F.3d 965, 969

n.2 (1st Cir. 1995) (leaving this question open); Commonwealth v.

Entwistle, 973 N.E.2d 115, 127 n.8 (Mass. 2012) (same); see also

MacDonald, 745 F.3d at 13 (collecting cases and noting divergence

of views among courts that have grappled with this question).

Although we do not decide the question, we assume, favorably to

O'Neill, that the community caretaking exception may apply to

warrantless residential searches.

             Even   on   this   favorable    assumption,    O'Neill's   claim

founders.     In MacDonald — the case upon which O'Neill primarily

relies — local police responded to a telephone call from a person

concerned that her neighbor's door was open though he was not home.

See id. at 10-11.         Unable to contact the resident, the police

entered the home and, once inside, found evidence of marijuana

cultivation.     See id. at 11.     We concluded that the officers were

entitled to qualified immunity because their entry into the home

was   arguably      within   the   scope    of   the   community   caretaking

exception.     See id. at 15.

             Wresting from their contextual moorings our statements

in MacDonald that the doctrine was "nebulous" and surrounded by

"rampant uncertainty," id. at 14, O'Neill submits that this lack


                                    - 10 -
of certitude shields her actions.               But this uncertainty does not

assist O'Neill's cause: while the parameters of the community

caretaking exception are nebulous in some respects (such as whether

the   exception     applies   at   all     to    residential   searches),     the

heartland of the exception is reasonably well defined.                        Some

attempts    to    invoke   the    exception      plainly   fall   outside     this

heartland.    This is such a case.       As we explain below, a reasonable

officer standing in O'Neill's shoes should have known that her

warrantless entry was not within the compass of the community

caretaking    exception    and,    thus,    that     her   intrusion   into   the

plaintiff's home abridged his constitutional rights.

             The community caretaking exception is distinguished from

other exceptions to the Fourth Amendment's warrant requirement

because it "requires a court to look at the function performed by

a police officer" when the officer engages in a warrantless search

or seizure. Hunsberger v. Wood, 570 F.3d 546, 554 (4th Cir. 2009).

The Cady Court took pains to define community caretaking functions

as being "totally divorced from the detection, investigation, or

acquisition of evidence relating to the violation of a criminal

statute."        413 U.S. at 441.        Cases that do not satisfy this

requirement fall outside the heartland of the community caretaking

exception, and it is therefore not surprising that the courts that

have addressed the exception have stressed the separation between

the police's community caretaking functions and the normal work of


                                     - 11 -
criminal investigation.       See, e.g., Hunsberger, 570 F.3d at 554;

United States v. Quezada, 448 F.3d 1005, 1007 (8th Cir. 2006);

United States v. Williams, 354 F.3d 497, 508 (6th Cir. 2003);

People v. Ray, 981 P.2d 928, 938 (Cal. 1999) (plurality opinion);

People v. Davis, 497 N.W.2d 910, 920 (Mich. 1993); State v. White,

168 P.3d 459, 466-67 (Wash. Ct. App. 2007); cf. State v. Deneui,

775 N.W.2d 221, 241 (S.D. 2009) (concluding that, even though the

initial arrival at the home was connected to a potential criminal

investigation, the entry into the home was reasonable because the

officers entered the home "not as part of a criminal investigation,

but in pursuance of their community caretaking function").

          Here,       the    record       establishes      beyond    hope    of

contradiction      that   O'Neill   was     engaged   in   a   quintessential

criminal investigation activity — the pursuit of a fleeing felon

in the immediate aftermath of a robbery — when she ordered the

search of the plaintiff's home.           O'Neill testified at trial that

she arrived at the plaintiff's residence after being directed there

by a witness to the crime and that she believed the suspect had

fled into the dwelling.        Thus, her actions fall far beyond the

borders of the heartland of the community caretaking exception.

          In an effort to deflect this reasoning, O'Neill points

to our decision in Rodriguez-Morales, in which we noted that "the

coexistence   of    investigatory     and    caretaking    motives   will   not

invalidate the [officer's challenged act]."             929 F.2d at 787.    But


                                    - 12 -
in Rodriguez-Morales we addressed a situation where officers were

engaged in an activity squarely within the heartland of the

community caretaking function — removing a car from the highway

when no occupant of the vehicle had a valid driver's license —

rather than a criminal investigation.       See id. at 785.    Seen in

this light, the quoted language signifies only that, once it has

been determined that a case falls within the heartland of the

community caretaking exception, the possible existence of mixed

motives will not defeat the officer's claim of entitlement to the

exception.

             Rodriguez-Morales, like Cady and like our decision in

United States v. Coccia, 446 F.3d 233, 238 (1st Cir. 2006),

excludes criminal investigation activities from the purview of the

community caretaking exception.      After all, we were careful to

explain   in    Rodriguez-Morales   that   the   community   caretaking

exception exists to provide a rubric for analyzing "the wide range

of responsibilities that police officers must discharge aside from

their criminal enforcement activities."     929 F.2d at 785 (emphasis

supplied).      This mapping of the boundaries of the community

caretaking exception accords with the cartography of every other

circuit that has addressed the question.

             In sum, the contours of both the plaintiff's right to

enjoy the sanctity of his home and the heartland of the community

caretaking exception were sufficiently clear to alert O'Neill that


                                - 13 -
her plan of action — a warrantless entry — would infringe the

plaintiff's     constitutional       rights.       Put     another    way,     an

objectively     reasonable     officer    should     have     known    that     a

warrantless entry into the plaintiff's home could not be effected

on the basis of the community caretaking exception.                  Though the

precise   dimensions   of    the   community    caretaking     exception      are

blurred, that circumstance does not mean that every attempt to

resort to the exception must be regarded as arguable.                See DeMayo

v. Nugent, 517 F.3d 11, 18 (1st Cir. 2008).              What matters here is

that the exception is sufficiently defined to place O'Neill's

conduct well outside its heartland and, thus, to render qualified

immunity inapplicable.

             We hasten to add that refusing to extend the community

caretaking exception to ongoing manhunts does not unduly cramp the

conduct of officers responding to potentially dangerous situations

in the course of a criminal investigation.           After all, there is a

recognized    exception   to   the    warrant   requirement     for    "exigent

circumstances," which applies when "there is such a compelling

necessity for immediate action as will not brook the delay of

obtaining a warrant."       Fletcher v. Town of Clinton, 196 F.3d 41,

49 (1st Cir. 1999) (quoting United States v. Almonte, 952 F.2d 20,

22 (1st Cir. 1991)). Relevant scenarios include "(1) 'hot pursuit'

of a fleeing felon; (2) threatened destruction of evidence inside

a residence before a warrant can be obtained; (3) a risk that the


                                     - 14 -
suspect may escape from the residence undetected; or (4) a threat,

posed by a suspect, to the lives or safety of the public, the

police officers, or to herself."        Hegarty v. Somerset County, 53

F.3d 1367, 1374 (1st Cir. 1995).           Relatedly, a subset of the

exigent circumstances rubric covers "emergency aid."         Within this

subset, "the police, in an emergency situation, may enter a

residence without a warrant if they reasonably believe that swift

action is required to safeguard life or prevent serious harm."

Martins, 413 F.3d at 147; see Brigham City v. Stuart, 547 U.S.

398, 403 (2006).

             These   well-established      exceptions   to   the     Fourth

Amendment's warrant requirement exist to permit the police to carry

out their law enforcement duties in a manner that recognizes the

need   for   quick   and   efficient   responses   to   rapidly    evolving

situations.     See Martins, 413 F.3d at 146-47; Fletcher, 196 F.3d

at 49-50.    Such doctrines provide ample leeway for police officers

(like O'Neill) who must from time to time respond to unforeseen

circumstances that arise in the course of criminal investigations.

The jury here was instructed on the exigent circumstances doctrine.

It found no exigency and returned a verdict for the plaintiff on

the unreasonable search claim.

             We summarize succinctly.      In the circumstances of this

case — where the officer was indisputably engaged in an ongoing

criminal investigation when the warrantless search occurred — the


                                  - 15 -
community caretaking exception does not apply.            There was no lack

of clarity on this point at the time the search took place.

Consequently, a reasonable officer in O'Neill's position should

have known that her intrusion into the plaintiff's home would

transgress his constitutional rights.         She was, therefore, not

entitled      to   qualified    immunity,   and     the    district   court

appropriately denied O'Neill's motion for judgment as a matter of

law.

                         B.    Jury Instructions.

             In a related vein, O'Neill asserts that she was entitled

to a jury instruction on the community caretaking exception.            Her

proposed instruction is reprinted in the margin.4             The district

court disagreed, and so do we.




       4   O'Neill's proposed instruction is as follows:

     Another exception to the warrant requirement is the
community caretaking function.     This exception applies in
cases of pure emergency, where police entry of a dwelling is
effected solely to avert a dangerous situation that threatens
life or safety, and not for criminal investigatory purposes.
In such cases, neither a warrant, nor probable cause is needed
to enter. The community caretaking exception recognizes that
the police perform a multitude of community functions apart
from investigating crime.      In performing this community
caretaking role, police are expected to aid those in distress,
combat actual hazards, prevent potential hazards from
materializing and provide an infinite variety of services to
preserve and protect public safety.     The role of a police
officer includes preventing violence and restoring order, not
simply rendering first aid to casualties. As long as entrance
in a dwelling pursuant to the community caretaking function
is not a mere ploy for investigation, the coexistence of


                                   - 16 -
             We afford plenary review to a district court's refusal

to instruct on a particular claim or defense.                   See Shervin v.

Partners Healthcare Sys., Inc., ___ F.3d ___, ___ (1st Cir. 2015)

[No. 14-1651, slip op. at 50]; Butynski v. Springfield Term. Ry.

Co., 592 F.3d 272, 276 (1st Cir. 2010).                  Refusal "constitutes

reversible error only if the requested instruction was (1) correct

as a matter of substantive law, (2) not substantially incorporated

into the charge as rendered, and (3) integral to an important point

in the case."       United States v. McGill, 953 F.2d 10, 13 (1st Cir.

1992).

             The    court   below   declined    to   give    O'Neill's    desired

instruction on two grounds.          First, the court concluded that the

instruction was incorrect as a matter of law.               See Matalon I, 2015

WL   1137808,      at   *6-7.   Second,   the    court      concluded    that   the

instruction lacked a sufficient foundation in the evidence.                     See

id. at *8.      We believe that the court's appraisal was accurate in

both respects.

             To begin, the proposed instruction stated only that,

under the community caretaking exception, "neither a warrant, nor

probable cause is needed to enter" a dwelling.                    The proposed

instruction was off-base because it omitted any description of the




investigatory and caretaking motives will not invalidate the
search (citations and internal quotation marks omitted).


                                     - 17 -
standard by which the jury was to evaluate O'Neill's search under

the community caretaking exception.5         This omission created two

problems: it not only rendered the requested instruction legally

incorrect    but   also   threatened   to   mislead   the   jury   in   its

application of the law to the facts.             See United States v.

DeStefano, 59 F.3d 1, 4 (1st Cir. 1995).

            At any rate, a jury instruction is proper only if it is

warranted by the evidence introduced at trial.          See Kelliher v.

Gen. Transp. Servs., Inc., 29 F.3d 750, 754 (1st Cir. 1994).            The

evidence in this case neither required nor supported a community

caretaking instruction.

            Here, the record shows with conspicuous clarity that the

police were engaged in a manhunt at the time when O'Neill embarked

on the search.     Thus, a reasonable jury could not have found that

the officers' entry into the plaintiff's home was carried out in

pursuance of a community caretaking function (or, in O'Neill's




     5In ruling on O'Neill's post-trial motion, the district court
gave O'Neill the benefit of the doubt and treated the proposed
instruction as if it had incorporated a reasonable suspicion
standard. See Matalon I, 2015 WL 1137808, at *6-7. But even this
generous reading of the proposed instruction does not save the
day: the case law has never suggested that reasonable suspicion —
a standard with a defined meaning in Fourth Amendment
jurisprudence, see, e.g., Martins, 413 F.3d at 149 — is the
appropriate lens through which the community caretaking exception
should be analyzed. Rather, the community caretaking cases have
spoken of "reasonableness," simpliciter.    See, e.g., Rodriguez-
Morales, 929 F.2d at 786-87.


                                 - 18 -
proposed language, that the entry "was effected solely to avert a

dangerous     situation"     unrelated      to   "criminal    investigatory

purposes").6

                           C.   Attorneys' Fees.

             As said, the district court awarded attorneys' fees and

costs to the prevailing plaintiff in the amount of $134,642.35.

This award reflected the plaintiff's successful prosecution of his

unreasonable search and excessive force claims.              The appellants

challenge this award.      Our review is for abuse of discretion.       See

Gay Officers Action League v. Puerto Rico (GOAL), 247 F.3d 288,

292 (1st Cir. 2001).       Absent a material error of law, we will not

set aside a fee award unless "it clearly appears that the trial

court ignored a factor deserving significant weight, relied upon

an improper factor, or evaluated all the proper factors (and no

improper ones), but made a serious mistake in weighing them."           Id.

at 292-93.

             Under the Fees Act, 42 U.S.C. § 1988(b), courts have

discretion to award prevailing plaintiffs reasonable attorneys'




    6Although some trial testimony suggested that O'Neill may have
entertained a subjective concern about the safety of possible
occupants of the dwelling, her subjective intent is not
determinative of the function that she was performing when she
entered the house. And in all events, an objective view of the
record does not allow a finding that such a concern was the sole
— or even the principal — reason for her decision to enter the
dwelling.


                                   - 19 -
fees in civil actions brought pursuant to 42 U.S.C. § 1983.     The

lodestar approach is the method of choice for calculating fee

awards.   See Perdue v. Kenny A. ex rel. Winn, 559 U.S. 542, 550-

51 (2010); Coutin v. Young & Rubicam P.R., Inc., 124 F.3d 331, 337

(1st Cir. 1997).   Under this lodestar approach, a district court

first "calculate[s] the number of hours reasonably expended by the

attorneys for the prevailing party, excluding those hours that are

'excessive, redundant, or otherwise unnecessary.'"    Cent. Pension

Fund of the Int'l Union of Operating Eng'rs & Participating Emp'rs

v. Ray Haluch Gravel Co., 745 F.3d 1, 5 (1st Cir. 2014) (quoting

Hensley v. Eckerhart, 461 U.S. 424, 434 (1983)).     The court then

determines "a reasonable hourly rate or rates — a determination

that is often benchmarked to the prevailing rates in the community

for lawyers of like qualifications, experience, and competence."

Id.   Multiplying the results of these two inquiries yields the

lodestar amount.   The court may then adjust the potential award

based on factors not captured in the lodestar calculation.      See

Hensley, 461 U.S. at 434 & n.9; Coutin, 124 F.3d at 337.

          At times, we have indicated our approval of fee awards

that set two separate hourly rates for a particular attorney — one

for "core" tasks like "legal research, writing of legal documents,

court appearances, negotiations with opposing counsel, monitoring,

and implementation of court orders" and a lower one for "non-core"

tasks, which are "less demanding," such as "letter writing and


                              - 20 -
telephone conversations."           Brewster v. Dukakis, 3 F.3d 488, 492

n.4 (1st Cir. 1993).          The plaintiff's fee application in this case

assigned a single rate to each attorney, and the appellants opposed

that application on the ground that some of the time billed was

for non-core work. Those non-core activities, the appellants said,

should   be    billed    at    two-thirds   the   rate   applicable   to   core

activities.

              The district court demurred, see Matalon II, 2015 WL

1206343, at *1, and used a single rate for each of the plaintiff's

lawyers (although these rates were less munificent than those that

the plaintiff had suggested).           The appellants label this refusal

an abuse of discretion. Both the latitude ceded to district courts

in making fee awards and the flexibility inherent in the lodestar

approach counsel against the appellants' contention.

              As to the former, we frequently have acknowledged the

special coign of vantage of "the trial judge, whose intimate

knowledge of the nuances of the underlying case uniquely positions

him to construct a condign award."             GOAL, 247 F.3d at 292; see

Brewster, 3 F.3d at 492.          Deferring to the reasonable judgment of

the trial court in this area recognizes that the "determination of

the extent of a reasonable fee necessarily involves a series of

judgment calls."        Lipsett v. Blanco, 975 F.2d 934, 937 (1st Cir.

1992).   In the same spirit, we traditionally have refrained from

prescribing hard and fast rules for fee awards in order to ensure


                                      - 21 -
that district courts are not left "to drown in a rising tide of

fee-generated minutiae."     United States v. Metro. Dist. Comm'n,

847 F.2d 12, 16 (1st Cir. 1988).

            Flexibility is a hallmark of the lodestar approach.   See

id.    In attempting to guide this flexibility, we have stated that

"clerical or secretarial tasks ought not to be billed at lawyers'

rates, even if a lawyer performs them."    Lipsett, 975 F.2d at 940.

By the same token, we have indicated that certain components of

fee awards (such as work performed in preparing and litigating fee

petitions) may be calculated at discounted rates due to the

comparative simplicity of the task.     See, e.g., Torres-Rivera v.

O'Neill-Cancel, 524 F.3d 331, 340 (1st Cir. 2008).    But these are

not hard-and-fast rules.    Rather, they are expressions of the more

general principle that calculating a reasonable fee is, for the

most part, an assessment of the difficulty of the work involved

and the time reasonably expended.       See Coutin, 124 F.3d at 337

n.3.   Such expressions were never meant to manifest an insistence

that a district court adopt certain mechanistic procedures in

calculating the lodestar.

            The bottom line is that there are a variety of ways in

which a trial court can fashion the lodestar.        Distinguishing

between core and non-core tasks is one of those ways.    But we have

never imposed a rigid requirement that a district court employ a

core/non-core analysis when adjudicating a fee petition — and we


                               - 22 -
decline to impose such a requirement today.               While the core/non-

core distinction may be a useful tool for fashioning a reasonable

fee in some cases, the choice of whether to employ that distinction

is within the sound discretion of the district court.                  As long as

the court uses permissible techniques and explains what it has

done, a reviewing court's primary focus is on the reasonableness

of the award.      See Bogan v. City of Boston, 489 F.3d 417, 430 (1st

Cir. 2007).

             Here, the court elected to employ an across-the-board

rate cut, rather than using two-tiered rates to determine the

lodestar    amount.        In   the    circumstances    of     this   case,   that

methodologic choice was not an abuse of discretion.                    See, e.g.,

Cent. Pension, 745 F.3d at 5-8 (upholding fee award which did not

distinguish between core and non-core functions); United States v.

One Star Class Sloop Sailboat, 546 F.3d 26, 40-42 (1st Cir. 2008)

(same); Andrade v. Jamestown Hous. Auth., 82 F.3d 1179, 1189-91

(1st Cir. 1996) (same).

             The appellants' back-up argument is that the district

court's rationale — which did not explicitly take into account the

core/non-core distinction — was inadequate to support the fee

award.     This is the same old whine in a different bottle, and the

argument need not detain us.

             The   court   below      made   pellucid   that    it    intended   to

"follow[] the lodestar approach."            Matalon II, 2015 WL 1206343, at


                                       - 23 -
*1.   It noted that the appellants made "no claim that Plaintiff's

counsel seeks compensation for non-attorney tasks at attorney

rates."     Id.   This is simply another way of saying that, in the

court's view, the billed time did not include the sort of "clerical

or secretarial tasks" that we have indicated should ordinarily be

charged at lower rates.      Lipsett, 975 F.2d at 940.   Given this

circumstance, it was reasonable for the court to conclude that it

could shape the lodestar by using a single hourly rate for each

attorney.

            Except for the district court's decision not to employ

the core/non-core distinction, the appellants do not challenge on

appeal either the court's methodology or its judgment calls.     We

already have explained why the court was not required to use the

core/non-core distinction. Viewed in this light, our primary focus

must be on the reasonableness of the fee award and the clarity of

the district court's explanation, that is, whether "the order

awarding fees, read against the backdrop of the record as a whole

. . . expose[s] the district court's thought process and show[s]

the method and manner underlying its decisional calculus." Coutin,

124 F.3d at 337.

            In this case, the court methodically wended its way

through the fee application: it excluded some entries contained in

the application; reduced the proposed hourly rates for two of the

plaintiff's attorneys; set a rate equal to a paralegal for a


                                - 24 -
fledgling attorney; and cut the lodestar amount by five percent to

account for claims on which the plaintiff had been unsuccessful.

See Matalon II, 2015 WL 1206343, at *1-2.             Given the flexibility

inherent in the lodestar approach and the wide discretion vested

in   a    fee-setting     court,    we   conclude   that   the   lodestar     was

constructed in an acceptable manner and that the resultant fee

fell     within   the    universe   of   reasonable   awards.     No   more    is

exigible.

             There is one loose end.        While this appeal was pending,

the plaintiff moved for an order of remand to the district court

so that court might fashion an award of attorneys' fees for work

done on appeal.         We direct the clerk of court to deny that motion

without prejudice.         Applications for awards of fees and expenses

on appeal should be submitted within 30 days following the entry

of a final judgment in this court.            See 1st Cir. R. 39.1(b).         We

may then decide whether to resolve the fee application ourselves

or remand the matter to the district court.            A remand motion, like

this one, filed prior to the entry of final judgment is premature.

III.     CONCLUSION

             We need go no further. For the reasons elucidated above,

the judgment is



Affirmed.




                                     - 25 -